Citation Nr: 0940899	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus (diabetes).

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for abductor spasmodic 
dysphonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from 
January 1971 to January 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).

The Veteran had also perfected an appeal with respect to the 
issue of entitlement to service connection for a ventral 
hernia.  However, this claim was granted in an April 2009 
decision and thus is no longer in appellate status.

The issue of service connection for diabetes mellitus and 
abductor spasmodic dysphonia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Sleep apnea was not incurred during service and is not 
causally related to service.  


CONCLUSIONS OF LAW

The criteria for service connection of sleep apnea have not 
been met.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was 
intended to be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran was provided with VCAA notice by letters, dated 
in April 2007 and May 2008, and although the letters 
postdated the initial adjudication, the claims were 
subsequently readjudicated, curing the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The aforementioned letters notified the Veteran of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  These letters 
also notified the Veteran that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  Finally, the letters informed the Veteran of the 
general provisions for the effective date of a claim and for 
the degree of disability assignable.  

Regarding the content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the appellant's service 
treatment records, VA treatment records, and available 
private treatment records and has provided the Veteran the 
opportunity to have a personal hearing.  The Board notes that 
there is no VA examination with a nexus opinion on file for 
either claim.  However, this is not found to be required 
here, for the reasons noted below.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for diabetes and sleep apnea.  
Moreover, the post-service evidence does not indicate any 
current complaints or treatment referable to such 
disabilities until two or more years following discharge, 
with no contentions of continuous symptomatology since 
service. Furthermore, the records contain no competent 
evidence suggesting a causal relationship between the current 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

Further regarding the duty to assist, the claims file 
contains the Veteran's service treatment records, as well as 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as diabetes, when manifested to a 
compensable degree within one year of separation from 
service, even if there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background

Review of the  medical evidence dating during the Veteran's 
service, which includes service and VA treatment records, a 
February 1982 examination record, and a March 1984 VA 
examination record, reveals no diagnoses of sleep apnea.  The 
records also reveal no findings or histories suggestive of 
sleep apnea, such as histories of snoring of constant 
fatigue.  The Board notes that the records do reflect some 
complaints of generalized weakness, dizziness, and trouble 
sleeping.  See, e.g., August 1975, November 1975, and January 
1976 treatment records.  These complaints were all attributed 
to distinct conditions, however -- namely anxiety disorder 
and episodes of sinusitis or upper respiratory infections-- 
and the evidence provides no indication that these 
attributions were erroneous.  

The post-service medical evidence, which includes treatment 
records dating from March 1985 forward, also reveals no 
evidence suggestive of either sleep apnea until multiple 
years after service.  The first presentation of record of 
symptoms suggestive of sleep apnea (e.g., snoring) is 
documented in a VA treatment record dating in February 1987, 
approximately two years after separation.  The Veteran then 
underwent a sleep study, after which he was diagnosed with 
obstructive sleep apnea in September 1987.  See September 
1987 VA treatment record.  

Analysis

After review of the record, the Board finds that service 
connection is not warranted for sleep apnea because the 
evidence does not indicate an onset in service or is causally 
related to service.  Service treatment records do not 
document any diagnoses of sleep apnea or any symptoms 
indicative of sleep apnea and post-service records indicate 
that the sleep apnea was diagnosed more than two years after 
service.  See Maxson, 230 F.3rd. at 1333.  Additionally, the 
evidence of record does not contain any competent evidence 
linking the Veteran's sleep apnea to service.  The Board 
notes that the Veteran has alleged that his sleep apnea is 
attributable to active service.  He is competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   
However, he is not competent to comment on the etiology of a 
medical disorder.  Indeed, in this case, the question of 
etiology involves complex considerations that he, as a 
layperson, is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has not provided any competent 
support for his contention of sleep apnea during service, to 
include a history of symptoms suggestive of sleep apnea 
during service or from service to the present.  Indeed, while 
the Veteran claims to have been treated in service and that 
the records were misplaced, he still has not alleged to have 
continuously experienced such symptoms between service and 
the present time.  Additionally, the Veteran's service 
treatment records are associated with the file, and there is 
no indication or reason to suspect that they are incomplete.  
Indeed, such records appear to span the entire length of 
service, beginning with a pre-induction record in 1970.  
Thus, based on the absence of evidence an in-service 
occurrence, the length of time between separation and the 
initial reported symptoms and diagnosis, and the absence of a 
nexus opinion, service connection for sleep apnea must be 
denied.  


ORDER

Service connection for diabetes is denied.  

Service connection for sleep apnea is denied.  


REMAND

Regarding the diabetes claim, additional development is 
required.  Specifically, the Veteran's DD-214 specifies 
foreign service and he served during the Vietnam era.  It is 
unclear whether he had in-country service in the Republic of 
Vietnam.  If so, diabetes mellitus would be grantable on a 
presumptive basis.  Although not contended by the Veteran, 
again, it is unclear whether he had such service.  Therefore, 
his personnel records should be obtained to determine this 
fact.

The Board also finds that the issue of service connection for 
abductor spasmodic dysphonia must be remanded for compliance 
with the April 2007 Board remand instructions.  In its April 
2007 decision, the Board remanded the issue in order to 
obtain answers to the following questions:

        Is abductor spasmodic dysphonia a congenital or 
developmental defect?

If abductor spasmodic dysphonia is not a congenital or 
developmental 
defect, what is the clinical significance that the 
veteran described 
symptoms of hoarseness prior to service as evidence that 
abductor 
spasmodic dysphonia preexisted service?

If abductor spasmodic dysphonia preexisted service, then 
was the 
condition aggravated by service, that is, the underlying 
dysphonia was 
made permanently worse as opposed to a worsening of 
symptoms or 
was the increase during service due to the natural 
progress of the 
preexisting condition?

        If abductor spasmodic dysphonia did not preexisted 
service, then is it at 
        least as likely as not that the current abductor 
spasmodic dysphonia had 
        onset in service? 

Review of the evidence reveals that a VA examination was 
conducted on this matter and that the examiner presented 
findings that the Veteran had abductor spasmodic dysphonia 
and that the abductor spasmodic dysphonia was not related to 
or aggravated by service or the service-connected anxiety.  
The examiner did not provide an opinion as to whether 
abductor spasmodic dyphonia is a congenital defect, however, 
nor is it clear whether he found the abductor spasmodic 
dysphonia to have preexisted service.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must 
be remanded for compliance with the April 2007 remand 
instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel 
folder to determine whether he had in-
country service in the Republic of 
Vietnam during the Vietnam era.

2. Forward the Veteran's claims folder to 
the examiner who conducted the 2008 VA 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested to 
answer the following questions:  

Is abductor spasmodic dysphonia a 
congenital or developmental defect?

If abductor spasmodic dysphonia is not a 
congenital or developmental defect, is it 
at least as likely as not that this 
condition onset during service.  If the 
condition preexisted service, was the 
condition clearly and unmistakably not 
aggravated by service?  

A rationale for any opinion offered is 
requested.  Specific attention is invited 
to the records reflecting in-service 
treatment for the condition and the 
Veteran's histories of symptoms prior to 
service.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


